
	
		III
		111th CONGRESS
		2d Session
		S. RES. 611
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Baucus, and Mr.
			 Lugar) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			November 19, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Cumberland Valley
		  Athletic Club on the 48th anniversary of the running of the JFK 50-Mile
		  Ultra-Marathon.
	
	
		Whereas President John F. Kennedy set as a national goal
			 the improvement of the health of the members of the United States Armed
			 Forces;
		Whereas President Kennedy, in 1963, issued an Executive
			 order challenging United States Marine officers to finish a 50-mile race in 20
			 hours, matching a similar challenge issued in 1908 by President Theodore
			 Roosevelt;
		Whereas, since that Executive order, thousands of
			 Americans, not just servicemen and women, have taken up the challenge of the
			 JFK 50-Mile Ultra-Marathon;
		Whereas, since the inception of the JFK 50-Mile
			 Ultra-Marathon, all members of the Armed Services have been invited to meet the
			 challenge set by Presidents Kennedy and Roosevelt over an historic race
			 course;
		Whereas between 30 and 40 percent of participants in the
			 JFK 50-Mile Ultra-Marathon each year are active duty military or
			 veterans;
		Whereas each of the branches of the United States Armed
			 Forces fields at least 1 team each year in the JFK 50-Mile Ultra-Marathon, and
			 the Navy typically fields several teams;
		Whereas much of the course of the JFK 50-Mile
			 Ultra-Marathon is located on Federal land, including the historic C&O
			 Canal, the Appalachian Trail, and Antietam Battlefield;
		Whereas the JFK 50-Mile Ultra-Marathon includes the War
			 Correspondents Memorial Arch, a national monument located in Gathland State
			 Park in the State of Maryland; and
		Whereas following the assassination of President Kennedy,
			 the first JFK 50-Mile Ultra-Marathon was organized as a way to honor President
			 Kennedy, and has been held annually, rain or shine, ever since: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends and
			 congratulates the past, present, and future participants and organizers of the
			 JFK 50-Mile Ultra-Marathon; and
			(2)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Cumberland Valley Athletic Club as an expression of the best wishes of the
			 Senate for a glorious year of celebration.
			
